DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This action is in reply to the communications filed on 3/22/2019.
Claims 1-20 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/6/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-2, 4-5, 8-11, 13-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2016/0300293 A1 to Nagar in view of U.S. Patent No. 10,929,904 B1 to Jacobs.
	
Regarding Claim 1, Nagar discloses a method for virtual configuration of at least one physical object via a head- mounted display device including a forward field of view, the method comprising: 
receiving a plurality of 3-dimensional ("3D") models of the at least one physical object, at least some of the plurality of 3D models corresponding to configuration options for the at least one physical object; ([0023] An object module configured to host information of at least one object, including but not limited to, dimensions, weight, color, structure, location, a 3D display of the object (3D models), price and/or supplier. The object may also be referred to as “item” and both the object and item may be referred to as “product”.)
receiving a first configuration for the at least one physical object, (Fig. 1 shows a proposal design scheme (configuration) for a physical room including a number of pieces of furniture and decorations.  [0150] the system 100 may allow the user 160 to access information related to proposals and/or design schemes allowing the user 160 to inspect his selection, such as a selected product, in reality.) the first configuration including a first configuration price;
rendering a first virtual image of the at least one physical object based at least in part on the plurality of 3D models, ([0151] The design application may be configured to receive the information and manage the transfer of the information to the server module. The generated proposals and/or design scheme may be presented on the mobile device 152.) the first virtual image being superimposed on the forward field of view of the head-mounted display device and corresponding to the first configuration, the first virtual image further including the first configuration price; ([0172] the information (such as the 
receiving at least one change to the first configuration to generate a second configuration; ([0008] The tool may allow the user to select from suggested proposals, including using gesture sensing for making selections and moving objects around in virtual and/or augmented reality, as well as online ordering and payment for selected products, [0126] the system 100 may allow manipulation of decoration features of the proposal and/or design scheme. For example, the user 160 may select different colors and patterns for the chair 204, as seen in image 220 [0174] the system 100 may utilize the 3D visor or glasses 504 along with a device for gesture sensing. In some embodiments, the 3D visor or glasses 504 combine augmented reality display with virtual reality display in a way that the user 160 can switch between these displays or in a way that one visor is used for augmented reality while the other for virtual reality so the product's real colors can be appreciated by the user.)
rendering a second virtual image of the at least one physical object based at least in part on the plurality of 3D models, the second virtual image being superimposed on the forward field of view of the head-mounted display device and corresponding to the second configuration, and ([0174] the system 100 may utilize the 3D visor or glasses 504 along with a device for gesture sensing. In some embodiments, the 3D visor or glasses 504 combine augmented reality display with virtual reality display in a way that the user 
generating a final configuration based at least in part on a configuration selection, the final configuration forming a basis of a price quote for an instance of the at least one physical object configured according to the final configuration. ([0141] In some embodiments, the system 100 may provide proposal which may include service providers recommended as well as a proposal which includes their work costs (price quote) and may further guaranty or qualify their performance. In some embodiments, the system 100 may access a service provider database at the computing system 180 and/or in the remote server 190.)

But does not explicitly disclose the second virtual image further including the updated configuration price; determining an updated configuration price for the second configuration;
Jacobs, on the other hand, teaches the second virtual image further including the updated configuration price; determining an updated configuration price for the second configuration; ([col 19 ln 35-40] Fig 11 displays an update current part button along with the part price and the total price for all the parts [col 12 ln 34-col 13 ln 2] software 136 may be configured to allow a user working with computer-modeling software, such as computer-modeling software 
It would have been obvious to one of ordinary skill in the art to include in method, as taught by Nagar, the features as taught by Jacobs, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagar, to include the teachings of Jacobs, in order to provide semi-automated price quotations (Jacobs, [abstract]).
 
Regarding Claim 2, Nagar in view of Jacobs teaches the method of claim 1. 
Nagar discloses each of the first virtual image and the second virtual image is rendered as one of a two-dimensional virtual image or a three- dimensional holographic virtual image.  ([0070] The imaging module 150 may include a camera, a video machine or a three-dimensional (3D) visor/glasses, such as GOOGLE GLASS® or any other suitable imaging mechanism. The captured image may be a two dimensional image (2D), a three dimensional image (3D) and/or a video or movie of the space 110 or any other image. [0174] the 3D visor or glasses 504 may be used for the display as well as some other modules, or all of the modules described herein (e.g. visualization module, sound module, etc.). In some embodiments, the system 100 may utilize the 3D visor or glasses 504 along with a device for gesture sensing. In some embodiments, the 3D visor or glasses 504 combine augmented reality display with virtual reality display in a way that the user 160 can switch between these displays or in a way that one visor is used for augmented 
Regarding Claim 4, Nagar in view of Jacobs teaches the method of claim 1. 
Nagar does not explicitly teach interactively receiving a plurality of changes to the first configuration; and for each of the plurality of changes to the first configuration, rendering an updated virtual image reflecting the respective one of the plurality of changes, the updated virtual image including an updated configuration price.  
Jacobs, on the other hand, teaches interactively receiving a plurality of changes to the first configuration; and for each of the plurality of changes to the first configuration, rendering an updated virtual image reflecting the respective one of the plurality of changes, the updated virtual image including an updated configuration price.   ([col 19 ln 35-40] Fig 11 displays an update current part button along with the part price and the total price for all the parts [col 12 ln 34-col 13 ln 2] software 136 may be configured to allow a user working with computer-modeling software, such as computer-modeling software application 148, to select an update button or the like to cause price-quote-generating algorithms 156 to update price quote(s) after making changes to structure 112 within computer model 116.)
It would have been obvious to one of ordinary skill in the art to include in method, as taught by Nagar, the features as taught by Jacobs, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagar, 

Regarding Claim 5, Nagar in view of Jacobs teaches the method of claim 1. 
Nagar discloses interactively receiving a plurality of changes to the first configuration comprises: receiving gesture data from the head-mounted display device or an input device associated therewith; and identifying at least one of the plurality of changes to the first configuration based at least in part on an operation associated with a gesture corresponding to the gesture data. ([0174] the system 100 may utilize the 3D visor or glasses 504 along with a device for gesture sensing. In some embodiments, the 3D visor or glasses 504 combine augmented reality display with virtual reality display in a way that the user 160 can switch between these displays or in a way that one visor is used for augmented reality while the other for virtual reality so the product's real colors can be appreciated by the user. [0008] The tool may allow the user to select from suggested proposals, including using gesture sensing for making selections and moving objects around in virtual and/or augmented reality, as well as online ordering and payment for selected products,)

Regarding Claim 8, Nagar discloses a virtualized configuration system, comprising: 
a head-mounted display device configured to provide a view of a virtual environment including at least one virtual image, the head-mounted display device including a plurality of sensors and a forward field of view; ([0045] In some embodiments, the system and method may further comprise projecting means for projecting at least a portion of the virtual map onto a wall of the space, wherein the projected portion of the 
a model database including a plurality of 3-dimensional (3D) models of at least one configurable physical object; ([0023] An object module configured to host information of at least one object, including but not limited to, dimensions, weight, color, structure, location, a 3D display of the object (3D models), price and/or supplier. The object may also be referred to as “item” and both the object and item may be referred to as “product”.) 
a configuration database including a plurality of configuration variations for the at least one configurable physical object, each of the plurality of configuration variations including pricing data for determining a price quote for an instance of the at least one configurable physical object that includes one or more of the plurality of configuration variations; ([0126] the system 100 may allow manipulation of decoration features of the proposal and/or design scheme. For example, the user 160 may select different colors and patterns for the chair 204, as seen in image 220 ([0023] An object module configured to host information of at least one object, including but not limited to, dimensions, weight, color, structure, location, a 3D display of the object (3D models), price and/or supplier.)
a virtualized configuration application component configured to: receive via the virtualized configuration API the plurality of 3D models corresponding to the at least one configurable physical object; ([0023] An object module configured to host information of at least one object, including but not limited to, dimensions, weight, color, structure, 
receive via the virtualized configuration API a first configuration variation for the at least one configurable physical object, the first configuration variation including a first configuration price; and (Fig. 1 shows a proposal design scheme (configuration) for a physical room including a number of pieces of furniture and decorations.  [0150] the system 100 may allow the user 160 to access information related to proposals and/or design schemes allowing the user 160 to inspect his selection, such as a selected product, in reality.) the first configuration including a first configuration price;
render in the head-mounted display device a first virtual image of the at least one configurable physical object based at least in part on the plurality of 3D models corresponding to the first configuration variation, ([0151] The design application may be configured to receive the information and manage the transfer of the information to the server module. The generated proposals and/or design scheme may be presented on the mobile device 152.) the first virtual image being superimposed on the forward field of view and including the first configuration price. (
receiving at least one change to the first configuration to generate a second configuration; ([0008] The tool may allow the user to select from suggested proposals, including using gesture sensing for making selections and moving objects around in virtual and/or augmented reality, as well as online ordering and payment for selected products, [0126] the system 100 may allow manipulation of decoration features of the proposal and/or design scheme. For example, the user 160 may select different colors and patterns for the chair 204, as seen in image 220 [0174] the system 100 may utilize the 3D visor or glasses 504 along with a device for gesture sensing. In some embodiments, the 3D visor or glasses 504 combine augmented reality display with virtual reality display in a way that the user 160 can switch between these displays or in a way that one visor is used for augmented reality while the other for virtual reality so the product's real colors can be appreciated by the user.)

But does not explicitly disclose a configuration management component that comprises a virtualized configuration application programming interface (API) configured to provide access to the 3D models of the model database and the configuration variations of the configuration database; and
Jacobs, on the other hand, teaches a configuration management component that comprises a virtualized configuration application programming interface (API) configured to provide access to the 3D models of the model database and the configuration variations of the configuration database; and ([col 8 ln 33-37] the user interface containing the user-selectable control can be provided application-specific software running on the user's device or a web-browser or other remote-access means that allows the user to access price-quotation software 
It would have been obvious to one of ordinary skill in the art to include in method, as taught by Nagar, the features as taught by Jacobs, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagar, to include the teachings of Jacobs, in order to provide semi-automated price quotations (Jacobs, [abstract]).

Regarding Claim 9, Nagar in view of Jacobs teaches the system of claim 8. 
Nagar discloses wherein the configuration management component is further configured to generate a final configuration based at least in part on a final configuration selection, the final configuration forming a basis of a price quote for an instance of the at least one configurable physical object configured according to the final configuration.. ([0141] In some embodiments, the system 100 may provide proposal which may include service providers recommended as well as a proposal which includes their work costs (price quote) and may further guaranty or qualify their performance. In some embodiments, the system 100 may access a service provider database at the computing system 180 and/or in the remote server 190.)

Regarding Claim 10, Nagar in view of Jacobs teaches the system of claim 8. 
interactively receive at least one change to the first configuration variation to generate a second configuration variation; ([0008] The tool may allow the user to select from suggested proposals, including using gesture sensing for making selections and moving objects around in virtual and/or augmented reality, as well as online ordering and payment for selected products, [0126] the system 100 may allow manipulation of decoration features of the proposal and/or design scheme. For example, the user 160 may select different colors and patterns for the chair 204, as seen in image 220 [0174] the system 100 may utilize the 3D visor or glasses 504 along with a device for gesture sensing. In some embodiments, the 3D visor or glasses 504 combine augmented reality display with virtual reality display in a way that the user 160 can switch between these displays or in a way that one visor is used for augmented reality while the other for virtual reality so the product's real colors can be appreciated by the user.)
render in the head-mounted display device an updated virtual image that reflects the at least one change. ([0174] the system 100 may utilize the 3D visor or glasses 504 along with a device for gesture sensing. In some embodiments, the 3D visor or glasses 504 combine augmented reality display with virtual reality display in a way that the user 160 can switch between these displays or in a way that one visor is used for augmented reality while the other for virtual reality so the product's real colors can be appreciated by the user. [0008] The tool may allow the user to select from suggested proposals, including using gesture sensing for making selections and moving objects around in virtual and/or augmented reality, as well as online ordering and payment for selected products,)
determine via the virtualized configuration API an updated configuration price for the second configuration variation; and the updated virtual image including the updated configuration price.
Jacobs, on the other hand, teaches determine via the virtualized configuration API an updated configuration price for the second configuration variation; and the updated virtual image including the updated configuration price  ([col 19 ln 35-40] Fig 11 displays an update current part button along with the part price and the total price for all the parts [col 12 ln 34-col 13 ln 2] software 136 may be configured to allow a user working with computer-modeling software, such as computer-modeling software application 148, to select an update button or the like to cause price-quote-generating algorithms 156 to update price quote(s) after making changes to structure 112 within computer model 116.)
It would have been obvious to one of ordinary skill in the art to include in method, as taught by Nagar, the features as taught by Jacobs, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagar, to include the teachings of Jacobs, in order to provide semi-automated price quotations (Jacobs, [abstract]).
Regarding Claim 11, Nagar in view of Jacobs teaches the system of claim 10. 
Nagar discloses wherein the virtualized configuration application component is configured to interactively receive the at least one change to the first configuration variation by: receiving gesture data from the head-mounted display device or an input device associated therewith; identifying a gesture based at least in part on the gesture data: and identifying the at least one change to the first configuration variation based at least in part on an operation associated with the identified gesture. ([0174] the system 100 may utilize the 3D visor or glasses 504 along with a device for gesture sensing. In some embodiments, the 3D visor or glasses 504 combine augmented reality display with virtual reality display in a way that the user 160 can switch between these displays or in a way that one visor is used for augmented reality while the other for virtual reality so the product's real colors can be appreciated by the user. [0008] The tool may allow the user to select from suggested proposals, including using gesture sensing for making selections and moving objects around in virtual and/or augmented reality, as well as online ordering and payment for selected products,)

Regarding Claim 13, Nagar in view of Jacobs teaches the system of claim 10. 
Nagar discloses the first virtual image and the updated virtual image are each rendered as one of a two-dimensional virtual image or a three-dimensional holographic virtual image.  ([0070] The imaging module 150 may include a camera, a video machine or a three-dimensional (3D) visor/glasses, such as GOOGLE GLASS® or any other suitable imaging mechanism. The captured image may be a two dimensional image (2D), a three dimensional image (3D) and/or a video or movie of the space 110 or any other image. [0174] the 3D visor or glasses 504 may be used for the display as well as some other modules, or all of the modules described herein (e.g. visualization module, sound module, etc.). In some embodiments, the system 100 may utilize the 3D visor or glasses 504 along with a device for gesture sensing. In some embodiments, the 3D visor or glasses 504 combine augmented reality display with virtual reality display in a way that the user 160 can switch between these displays or in a way that one visor is used for augmented 

Claim 14 recites a head-mounted display device comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.
Claim 15 recites a head-mounted display device comprising substantially similar limitations as claim 2.  The claim is rejected under substantially similar grounds as claim 2.
Claim 17 recites a head-mounted display device comprising substantially similar limitations as claim 4.  The claim is rejected under substantially similar grounds as claim 4.
Claim 18 recites a head-mounted display device comprising substantially similar limitations as claim 11.  The claim is rejected under substantially similar grounds as claim 11.



Claims 3, 12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2016/0300293 A1 to Nagar and U.S. Patent No. 10,929,904 B1 to Jacobs in view of U.S. Patent Application No. 2018/0043259 A1 to Wong.

Regarding Claim 3, Nagar in view of Jacobs teaches the method of claim 1. 
But does not explicitly teach the first and second virtual images are superimposed on an instance of the at least one physical object present within the forward field of view of the head-mounted display device, thereby changing an apparent appearance of the instance of the at least one physical object.  
the first and second virtual images are superimposed on an instance of the at least one physical object present within the forward field of view of the head-mounted display device, thereby changing an apparent appearance of the instance of the at least one physical object.   ([0089] an AR goggle also performs additional functions including, but not limited to, (i) built-in or externally attached camera, (ii) built-in or externally attached motion or hand gesture sensor, (iii) heads-up display (HUD) projector that projects a holographic image onto the lens within the FOV such that the image appears to be superimposed onto the physical objects observed through the lens, and (iv) a computing system as described in FIG. 6.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Nagar, the features as taught by Wong since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagar, to include the teachings of Wong, in order to allow the wearer to observe physical objects (Wong, [0089]).

Regarding Claim 12, Nagar in view of Jacobs teaches the system of claim 10. 
But does not explicitly teach the first virtual image and the updated virtual image arc superimposed on an instance of the at least one configurable physical object present within a physical environment visible in the forward field of view, thereby changing an apparent appearance of the instance of the at least one configurable physical object.  
the first virtual image and the updated virtual image arc superimposed on an instance of the at least one configurable physical object present within a physical environment visible in the forward field of view, thereby changing an apparent appearance of the instance of the at least one configurable physical object. ([0089] an AR goggle also performs additional functions including, but not limited to, (i) built-in or externally attached camera, (ii) built-in or externally attached motion or hand gesture sensor, (iii) heads-up display (HUD) projector that projects a holographic image onto the lens within the FOV such that the image appears to be superimposed onto the physical objects observed through the lens, and (iv) a computing system as described in FIG. 6.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Nagar, the features as taught by Wong since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagar, to include the teachings of Wong, in order to allow the wearer to observe physical objects (Wong, [0089]).
Claim 16 recites a head-mounted display device comprising substantially similar limitations as claim 3.  The claim is rejected under substantially similar grounds as claim 3.


Claims 6-7, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2016/0300293 A1 to Nagar and U.S. Patent No. 10,929,904 B1 to Jacobs in view of U.S. Patent No. 10,963,596 A1 to Wood.

Regarding Claim 6, Nagar in view of Jacobs teaches the method of claim 1. 
But does not explicitly teach wherein the plurality of 3D models is received from a configure, price, quote (CPQ) system. 
Wood, on the other hand, teaches wherein the plurality of 3D models is received from a configure, price, quote (CPQ) system.  ([col 9 ln 14-24] accessing one or more graph files that define behavior such as: 1) what items (e.g., pipes) are available to the user 102 for configuring the pipe system at the warehouse 106, and furthermore the constraints for those items and how they may be configured/manipulated; 2) how the available items are to be displayed within the 3D configurator user interface (“UI”); and 3) how changes to the items in the 3D configurator 108, such as a user 102 changing the length of a particular pipe, affect other items in the 3D configurator, potential items to be introduced into the 3D configurator, pricing quotes for the current item configuration, etc.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Nagar, the features as taught by Wood since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagar, 

Regarding Claim 7, Nagar Jacobs and Wood teaches the method of claim 6. 
Nagar does not explicitly teach determining an updated configuration price for the second configuration comprises: providing at least part of the second configuration to the CPQ system; and receiving the updated configuration price from the CPQ system, the updated configuration price based at least in part on the second configuration. 
Jacobs, on the other hand, teaches determining an updated configuration price for the second configuration comprises: providing at least part of the second configuration to the CPQ system; and receiving the updated configuration price from the CPQ system, the updated configuration price based at least in part on the second configuration; ([col 19 ln 35-40] Fig 11 displays an update current part button along with the part price and the total price for all the parts [col 12 ln 34-col 13 ln 2] software 136 may be configured to allow a user working with computer-modeling software, such as computer-modeling software application 148, to select an update button or the like to cause price-quote-generating algorithms 156 to update price quote(s) after making changes to structure 112 within computer model 116.)
It would have been obvious to one of ordinary skill in the art to include in method, as taught by Nagar, the features as taught by Jacobs, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagar, 
Claim 19 recites a head-mounted display device comprising substantially similar limitations as claim 6.  The claim is rejected under substantially similar grounds as claim 6.
Claim 20 recites a head-mounted display device comprising substantially similar limitations as claim 7.  The claim is rejected under substantially similar grounds as claim 7.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MICHELLE T KRINGEN/Examiner, Art Unit 3625